—Judgment, Supreme Court, New York County (Joan Suldonik, J.), rendered June 5, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him to concurrent prison terms of lVs to 4 years and 4 months, respectively, unanimously affirmed.
Defendant’s testimony concerning the alleged beating he suffered at the hands of the arresting officers was introduced for the purpose of establishing defendant’s innocence by undermining the credibility of the officers testifying at trial and raising issues of existing bias that may have motivated them to allegedly frame him. The People were entitled to contradict this non-collateral testimony with rebuttal evidence refuting defendant’s (see, People v Harris, 57 NY2d 335, 344-346, cert denied 460 US 1047; People v Payne, 235 AD2d 235, lv denied 89 NY2d 1039). The rebuttal evidence was sufficiently probative of defendant’s medical condition at the time of the arrest, and its claimed deficiencies in this regard go to its weight and not its admissibility. We have examined defendant’s other arguments and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.